819 F.2d 289
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Prentiss L. HOUSTON, Petitioner-Appellant,v.Larry LACK, Warden, et al., Respondents-Appellees.
No. 86-5198.
United States Court of Appeals, Sixth Circuit.
May 22, 1987.

1
Before JONES and RYAN, Circuit Judges, and CELEBREZZE, Senior Circuit Judge


2
This cause having come before the court upon the briefs of the parties, the record of district court proceedings, and the argument of counsel;


3
For the reasons stated in open court we have determined that the court is without jurisdiction to entertain the appeal.  It is therefore


4
ORDERED that the case is hereby dismissed for want of jurisdiction;  Rule 9(b)(1), Rules of the Sixth Circuit.